DETAILED ACTION
Claims 1-18 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2019, 7/5/2019, and 3/12/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claims 1 and 10, it is unclear what is included or excluded by the phrase “not easily adhered to particles”.  Specifically, the Examiner can find no description within the Applicant’s specification and drawings which would allow for one of ordinary skill in the art to determine what is included or excluded by the phrase.

Regarding claims 2-9 and 11-18, these claims are rejected for failing to remedy the rejection of claims 1 and 10 above under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rion et al. (JP 5495978 and provided translation, hereinafter Rion).

Regarding claim 1, Rion teaches a calibrated particle analysis apparatus (see Fig. 1, 2, and 3; see also [0032]-[0050]], description of particle analysis apparatus), comprising: a gas exchange device (see Fig. 2, all elements) having a first end and a second end (see Fig. 2, first end A, second end D), the gas exchange device comprising: an inner pipe having an inner gas inlet disposed at the first end (see Fig. 2, 

Regarding claim 3, Rion above teaches all of the limitations of claim 1.
Furthermore, Rion teaches that the first, second, and third flow controllers respectively comprise a flow-limiting valve (see [0032], valves are designed to guide sample gas under predetermined conditions).

Regarding claim 4, Rion above teaches all of the limitations of claim 1.
Furthermore, Rion teaches that the particle analyzer comprises an optical particle counter (see [0002]; see also Fig. 3).

Regarding claim 10, Rion teaches a calibrated particle analysis method, the method comprising: providing a calibrated particle analysis apparatus (see Fig. 1, 2, and 3; see also [0032]-[0050]], 

Regarding claim 17, Rion above teaches all of the limitations of claim 10.
Furthermore, Rion teaches that the first, second, and third flow controllers respectively comprises a flow-limiting valve (see [0032], valves are designed to guide sample gas under predetermined conditions).

Regarding claim 18, Rion above teaches all of the limitations of claim 10.
Furthermore, Rion teaches that the particle analyzer comprises an optical particle counter (see [0002]; see also Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rion as applied to claim 1 above, and further in view of Nakanishi et al. (US PGPUB 2011/0133074 A1, hereinafter Nakanishi).

Regarding claim 2, Rion above teaches all of the limitations of claim 1.
Rion fails to specifically teach that the inner pipe has an inner diameter of 1 to 30 mm and a length of 10 to 300 cm.
Nakanishi teaches an analytical system (see Abstract; see also Fig. 1-3) which comprises a gas exchange device (see Fig. 1, gas exchange device 5) with an inner pipe having an inner diameter of 1 to 30 mm and a length of 10 to 300 cm (see [0047], dimensions of gas replacement device 5 and inner pipe 52A).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Rion with the gas exchange device dimension as suggested by Nakanishi. The dimensions of Nakanishi all for accurate and consistent operation of the gas exchange device.

Regarding claim 16, Rion above teaches all of the limitations of claim 10.
Rion fails to specifically teach that the inner pipe has an inner diameter of 1 to 30 mm and a length of 10 to 300 cm.
Nakanishi teaches an analytical system (see Abstract; see also Fig. 1-3) which comprises a gas exchange device (see Fig. 1, gas exchange device 5) with an inner pipe having an inner diameter of 1 to 30 mm and a length of 10 to 300 cm (see [0047], dimensions of gas replacement device 5 and inner pipe 52A).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Rion with the gas exchange device dimension as suggested by Nakanishi. The dimensions of Nakanishi all for accurate and consistent operation of the gas exchange device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rion as applied to claim 1 above, and further in view of Malczewski et al. (EP 1148337 A2, hereinafter Malczewski).

Regarding claim 5, Rion above teaches all of the limitations of claim 1.
Rion above fails to teach a flowmeter disposed between the inner gas outlet and the particle analyzer and coupled to the inner gas outlet and the particle analyzer.
Malczewski teaches a method for analyzing impurities in a gas stream (see Abstract; see also Fig. 1), which further comprises a back pressure regulator disposed between the inner gas outlet and the particle analyzer and coupled to the inner gas outlet and the particle analyzer (see Fig. 1, back pressure regulator 190 between inner gas outlet 180 and particle analyzer 60).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Rion such that a back pressure regulator as suggested by Malczewski in conjunction with a flowmeter was utilized. This is because the addition of a flow meter would allow for improved operation of the back pressure regulator by ensuring accurate pressure and flow through the regulator.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rion in view of Malczewski as applied to claim 1 above, and further in view of McDermott et al. (US Pat. No. 7,867,779 B2, hereinafter McDermott).

Regarding claim 6, Rion as modified by Malczewski above teaches all of the limitations of claims 1 and 5.
Rion as modified by Malczewski above fails to teach a particle capture filter disposed between the flowmeter and the particle analyzer and coupled to the flowmeter and the particle analyzer.
McDermott teaches utilizing particle capture filters in parallel with particle counters (see Fig. 2, particle capture filter 60 placed in parallel with particle counter 50).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Rion as modified by Malczewski above so as to include particle capture filters as suggested by McDermott. This would improve the device by allowing for particles captured in the particle capture filter to be further analyzed depending on the user desired analysis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rion in view of Malczewski as applied to claim 1 above, and further in view of Rohner (US PGPUB 2018/0294149 A1, hereinafter Rohner).

Regarding claim 7, Rion above teaches all of the limitations of claims 1 and 5.
Rion as modified by Malczewski above fails to teach a particle standard inlet disposed between the flowmeter and the particle analyzer and coupled to the flowmeter and the particle analyzer.
Rohner teaches that it is known in the art of particle analysis to include a test gas line (or particle stand inlet) prior to the input of the particle analyzer (see [0031] and [0119]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Rion as modified by Malczewski above to include a particle standard inlet as described by Rohner. This allows for calibration of the particle analyzer in a simple way by analyzing test gasses comprising known particles as suggested by Rohner (see [0031] and [0119]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rion as applied to claims 1 and 10 above, and further in view of McDermott.

Regarding claim 8, Rion above teaches all of the limitations of claim 1.
Rion fails to teach a particle capture filter disposed between the inner gas outlet and the particle analyzer and coupled to the inner gas outlet and the particle analyzer.
McDermott teaches utilizing particle capture filters in parallel with particle counters (see Fig. 2, particle capture filter 60 placed in parallel with particle counter 50).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Rion above so as to include particle capture filters as suggested by McDermott. This would improve the device by allowing for particles captured in the particle capture filter to be further analyzed depending on the user desired analysis.

Regarding claim 15, Rion above teaches all of the limitations of claim 10.
Rion above fails to teach intercepting particles in the sample by using a particle capture filter disposed between the flowmeter and the particle analyzer.
McDermott teaches utilizing particle capture filters in parallel with particle counters (see Fig. 2, particle capture filter 60 placed in parallel with particle counter 50).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Rion above so as to include particle capture filters and methods as suggested by McDermott. This would improve the device by allowing for particles captured in the particle capture filter to be further analyzed depending on the user desired analysis.


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rion as applied to claims 1 and 10 above, and further in view of Rohner.

Regarding claim 9, Rion above teaches all of the limitations of claim 1.
Rion above fails to teach a particle standard inlet disposed between the flowmeter and the particle analyzer and coupled to the flowmeter and the particle analyzer.
Rohner teaches that it is known in the art of particle analysis to include a test gas line (or particle stand inlet) prior to the input of the particle analyzer (see [0031] and [0119]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Rion to include a particle standard inlet as described by Rohner. This allows for calibration of the particle analyzer in a simple way by analyzing test gasses comprising known particles as suggested by Rohner (see [0031] and [0119]).

Regarding claim 14, Rion above teaches all of the limitations of claim 10.
Rion above fails to teach introducing a particle standard through a particle standard inlet disposed between the flowmeter and the particle analyzer; and introducing the particle standard and the sample into the particle analyzer at the same time, so that the particle standard is used as an internal standard when the sample is analyzed.
Rohner teaches that it is known in the art of particle analysis to include a test gas line (or particle stand inlet) prior to the input of the particle analyzer (see [0031] and [0119]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Rion to include a particle standard inlet as described by Rohner for the purpose of use as an internal standard. This allows for calibration of the Rohner (see [0031] and [0119]).

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 11-13, Rion in view of Nakanishi, Malczewski, McDermott, and Rohner represents the best art of record. However, Rion in view of Nakanishi, Malczewski, McDermott, and Rohner fails to encompass all of the limitations of dependent claim 11.
Specifically, Rion in view of Nakanishi, Malczewski, McDermott, and Rohner fails to critically teach monitoring a gas outflow rate of the inner gas flow channel using a flowmeter disposed between the inner gas outlet and the particle analyzer; and controlling a gas inflow rate of the inner gas flow channel by using the first flow controller, such that the gas inflow rate is greater than or equal to the gas outflow rate to avoid particle loss.
Hence the best prior art or record fails to teach the invention as set forth in dependent claims 11-13 and the examiner can find no teachings for a calibrated particle analysis method as claimed which specifically includes monitoring a gas outflow rate of the inner gas flow channel using a flowmeter disposed between the inner gas outlet and the particle analyzer; and controlling a gas inflow rate of the inner gas flow channel by using the first flow controller, such that the gas inflow rate is greater than or equal to the gas outflow rate to avoid particle loss, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855